DETAILED ACTION
This action is a response to communication filed December 14th, 2021.
Claims 1-26 are hereby allowed.  
The present application is a continuation of application no. 16/621,361, filed on December 19th, 2019, which has matured in patent no. 11,218,368, which is a 371 National Stage entry of PCT/EP2017/064666, filed on June 15th, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 7th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 11,218,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded and obviates a Double Patenting rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon search and consideration in the technology area of partially reconfigurable Field Programmable Gate Arrays that provide both modem and application functionality, no prior art was identified as teaching: a second triggering event for partially reconfiguring an FPGA to provide application functionality by loading an application bit file, after the FPGA had been partially reconfigured to provide modem functionality by a first triggering event.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frankel		Pat. Pub.	2022/0209868
Falk		Pat. Pub.	2020/0233834
Shaddock	Patent no.	10,642,630
Yu		Patent no.	10,558,777
Abel		Pat. Pub.	2018/0054359
Master		Patent no.	9,594,723	
Manufo		Pat. Pub.	2018/0287869
Chritz		Pat. Pub.	2015/0237058
Sanders		Patent no.	9,165,143

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/10/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457